Citation Nr: 1548127	
Decision Date: 11/16/15    Archive Date: 11/25/15

DOCKET NO.  15-11 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a back disorder.

2. Entitlement to service connection for a back disorder.


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1967 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a September 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Evidence added to the record since an unappealed June 1994 rating decision denying entitlement to service connection for a lumbosacral sprain claimed as a back disorder is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim.


CONCLUSION OF LAW

New and material evidence has been presented since the last final rating decision to reopen a claim of entitlement to service connection for a back disability.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

After reviewing all of the evidence of record available at the time of the June 1994 rating decision which denied entitlement to service connection for a lumbosacral sprain claimed as a back condition, in light of the evidence received since that decision, the Board finds that new evidence raises a reasonable possibility of substantiating the appellant's claim.  In this regard, in a statement dated July 2013, Dr. Nanette Ortiz Valentin, a private practitioner, opined that it was at least as likely as not that the appellant's back disabilities were the result of an in-service motor vehicle accident.  Accordingly, the claim is reopened.  38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a back disorder is reopened.


REMAND

Further development of the appeal, to include obtaining outstanding records and a VA examination, is required.

Service treatment records confirm that in March 1969, the Veteran was involved in an automobile accident and that he complained of low back pain about nine days later.  While an x-ray taken soon after the car accident revealed a normal lumbosacral spine, Dr. Ortiz's opinion posits that direct trauma resulting from the car accident caused progressive degenerative changes which ultimately resulted in asymmetrical alignment and, in turn, disc bulges, herniation and degeneration, as well as radiculopathy.  A June 2013 VA treatment record reveals a problem list that includes low back pain, cervical and lumbar intervertebral disc degeneration, lumbar disk bulging with bilateral neural foraminal narrowing, and left intraforaminal lateral disk herniation.  As there is evidence that the current spine disabilities may be associated with the in-service accident, a VA examination is warranted.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

In an October 2014 statement, the Veteran reported that since the time of his
July 1969 discharge, he has received treatment through the VA Caribbean Healthcare System, to include the San Juan VA Medical Center, the Mayaguez Outpatient Clinic, and the Arecibo Community-Based Outpatient Clinic.  While some of these records are associated with the claims file, many appear to be outstanding.

Although an April 2012 VA treatment record shows that some of the Veteran's income comes from the Social Security Administration, it is not clear whether he has been awarded disability benefits from that agency.  To the extent such records may be outstanding, they would be potentially relevant to the claim on appeal.  See Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010).

Finally, the Board observes that neither the September 2014 rating decision nor a March 2015 statement of the case documented the RO's consideration of most of the claims file, to include Dr. Ortiz's statement.  Indeed, in adjudicating the claim, it appears that the RO only reviewed a total of about four years of VA treatment records from the Arecibo clinic.  On remand, the AOJ should ensure that when readjudicating the claim, the entire record is considered.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Social Security Administration to determine whether the Veteran has been awarded disability benefits from that agency and, if so, obtain those records.  Then obtain any outstanding treatment records associated with the VA Caribbean Healthcare System from July 1969 to the present.  If the AOJ cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2. Thereafter, schedule the Veteran for a VA examination to determine the etiology of any diagnosed spine disability.  All necessary tests must be conducted.  The examiner must be provided access to the claims file, consisting of the Virtual VA and VBMS electronic files, for review.  Following the examination, the examiner must indicate whether it is at least as likely as not that any diagnosed spine disability is related to service, to include due to the March 1969 motor vehicle accident noted in the service treatment records.  A complete well-reasoned rationale, with reference to evidence supporting the opinion offered, must accompany any opinion provided.  

The examining physician must discuss the Veteran's self-reported history of a continuity of symptoms since he served on active duty.  The physician is advised that while the Veteran is not competent to state that he has suffered from a specific back disorder since service, he is competent to state that he has had back pain since active duty.  The physician is further advised, however, that while the absence of corroborating clinical records may NOT be the determinative factor, the terms competence and credibility are not synonymous.  

3. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

4. After completing any additional development deemed necessary, readjudicate the claim based on consideration of all of the evidence included in the claims file.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


